 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KYNTREL TREVYONE JACKSON,

 9                             Plaintiff,                 Case No. C18-1508 RSM-MLP

10          v.                                            ORDER

11   SHAWNA PATZKOWSKI,

12                             Defendant.

13

14          Currently before the Court is Plaintiff’s motion for reconsideration (dkt. # 162) of the

15   Court’s order on Plaintiff’s motion to compel (dkt. # 157). Motions for reconsideration are

16   disfavored in this district. Such motions will be granted only upon a “showing of manifest error

17   in the prior ruling” or “new facts or legal authority which could not have been brought to [the

18   Court’s] attention earlier without reasonable diligence.” LCR 7(h)(1). Here, Plaintiff has not

19   shown a manifest error in the Court’s prior ruling, nor has he presented new facts or legal

20   authority which could not have been brought to the Court’s attention earlier through reasonable

21   diligence. The arguments presented in Plaintiff’s motion for reconsideration were brought to the

22   Court’s attention in the prior pleadings filed in support of his motion to compel and at the

23   hearing held on the motion (dkt. # 156), and therefore Plaintiff has not made either of the




     ORDER - 1
 1   showings required by LCR 7(h)(1). As a result, his motion for reconsideration (dkt. # 162) is

 2   DENIED.

 3          The Clerk is directed to send copies of this order to the parties and to the Honorable

 4   Ricardo S. Martinez.

 5          Dated this 8th day of January, 2020.

 6


                                                          A
 7

 8                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
